Appellant was convicted for unlawfully selling intoxicating liquor, — a felony.
The indictment in this case was found by the same grand jury and under precisely the same state of facts as in the case of Woolen v. State, 150 S.W. Rep., 1165, and Mayfield v. State, 151 S.W. Rep., 303. The question was properly raised and saved in the lower court and presented in this. The question was so fully stated and discussed in said cases it is unnecessary to further state or discuss this case.
The indictment being void, the judgment is reversed and the cause ordered dismissed.
Reversed and dismissed. *Page 254